193 F.2d 647
LA FOLLETTE HARDWARE & LUMBER COMPANY, Appellant,v.Kenneth JACKSON, Appellee.
No. 11375.
United States Court of Appeals Sixth Circuit.
Dec. 13, 1951.

Hodges & Doughty, Knoxville, Tenn., for appellant.
Poore, Cox, Baker & McAuley, Knoxville, Tenn., for appellee.
Before HICKS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the judgment of the District Court is sustained by substantial evidence, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the District Court be and is hereby affirmed for the reasons set forth in the opinion of the District Court 101 F. Supp. 916.